internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-148083-01 cc ita b4 district_director upstate new york district taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference date legend taxpayer x y z date date a b c d city p city q city r city s dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel issue is the assigned frequency of the electromagnetic spectrum referred to in a federal communications commission fcc television broadcast station license television license acquired by taxpayer on date the sole underlying property to which the television license relates for purposes of the nonrecognition rules under sec_1031 of the internal_revenue_code conclusion the assigned frequency of the electromagnetic spectrum referred to in the television license is the sole underlying property to which the television license relates facts taxpayer is the parent company of an affiliated_group that files a consolidated_return on a week taxable_year x a subsidiary that was a member of taxpayer’s consolidated_group entered into an asset exchange_agreement on date with y y was subsequently acquired by a consolidated_group with z as the parent company pursuant to the agreement on date x transferred to y radio station a in city p radio station b in city q and radio station c in city r and acquired from y television station d in city s taxpayer reported for financial reporting purposes that the television station acquired in the exchange had a fair_market_value of dollar_figureh while the radio stations surrendered in the exchange had a basis of dollar_figurei taxpayer therefore reported a pre-tax non-cash non-operating gain of dollar_figurej for financial reporting purposes the fcc licenses represented the largest portion of the exchange with the fcc radio licenses valued at dollar_figurek and the fcc television license valued at dollar_figurel for federal_income_tax purposes taxpayer treated the exchange of fcc radio licenses for the fcc television license as an exchange of like_kind property under sec_1031 as part of the asset exchange_agreement x transferred tangible_property to y and received tangible_property from y the bulk of such property was radio and television broadcasting equipment that was in the same product_class as set forth in the standard industrial classification sic manual that product_class is sic code number which is entitled radio and television broadcasting and communications equipment certain other equipment transferred by x and y pursuant to the asset exchange_agreement including towers used to hold radio and television broadcast equipment was in the same product_class as set forth in the sic manual for federal_income_tax purposes taxpayer treated the exchange of this tangible_property as qualifying under sec_1031 the communication act of the communication act grants the fcc the power to license radio stations u s c sec_303 supp under this grant of authority the fcc licenses both radio and television the questions of valuation and or allocation of value of the fcc license sec_1 are not at issue in this technical_advice_memorandum issue in this technical_advice_memorandum the treatment of the exchange of tangible_personal_property is not at broadcasting fcc regulations define radio station as a separate transmitter or group of transmitters under simultaneous common_control including the necessary equipment required for carrying on a radio communications service c f_r sec_1 fcc regulations define radio communication to mean t elecommunication by means of radio waves which applies to both radio and television broadcasting c f_r sec_2_1 thus both radio and television are transmitted over the electromagnetic spectrum by radio transmitting equipment the communications act further grants the fcc the power to assign frequencies for each individual station and determine the power which each station shall use and the time during which it may operate u s c sec_303 supp the usable radio frequencies of the electromagnetic spectrum range from about big_number hertz to gigahertz radio broadcasts can be transmitted over frequencies as low a sec_30 - big_number kilohertz low frequency to - big_number megahertz ultra high frequency uhf television broadcasts can be transmitted over frequencies as low a sec_30 - big_number megahertz very high frequency vhf to - big_number megahertz uhf there are vhf channels and uhf channels the bandwidth of a radio frequency dictates the amount of information that the frequency can carry due to the complexity of a television signal a much larger bandwidth is needed in comparison to an audio only signal in the united_states a television channel occupies a width of six megacycles in the radio spectrum this is times as wide as the channel used by each standard sound broadcasting station the rights conferred upon holders of fcc licenses both radio and television are described in the fcc licenses themselves each of the licenses involved in the exchange expressly states that the licensee is hereby authorized to use and operate the radio transmitting apparatus herein described more specifically each of the fcc licenses confers a right to use the radio transmitting apparatus to broadcast on a designated channel and frequency range at designated hours of operation at designated geographic locations at a maximum effective radiated power and using antenna with certain antenna system specifications sec_301 of the communication act confirms that the licenses themselves confer the rights held by licensees sec_301 provides it is the purpose of this chapter among other things to maintain control of the united_states over all the channels of radio transmission and to provide for_the_use_of such channels but not the ownership thereof by persons for limited periods of time under licenses granted by federal authority and no such licenses shall be construed to create any right beyond the terms conditions and periods of the license u s c sec_301 supp emphasis added the fcc licenses both radio and television licenses involved reflect the mandate of sec_301 in the following language this license shall not vest in the licensee any right to operate the station nor any right in the use of the frequency designated in the license beyond the term hereof nor in any other manner than authorized herein thus the fcc licenses themselves contain the rights to use radio transmitting apparatus to broadcast programming whether radio or television over a portion of the electromagnetic spectrum at a certain power in a designated geographic area law and analysis sec_1031 provides generally that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment see also sec_1_1031_a_-1 of the income_tax regulations sec_1_1031_a_-1 provides that like_kind refers to the nature or character of the property and not to its grade or quality one kind or class of property may not under sec_1031 be exchanged for property of a different kind or class see also sec_1_1031_a_-2 sec_1_1031_a_-2 provides generally that an exchange of intangible personal_property or non-depreciable personal_property qualifies for nonrecognition_of_gain_or_loss under sec_1031 only if the exchanged properties are of a like_kind no like classes are provided for these properties whether intangible personal_property is of a like_kind to other intangible personal_property generally depends on the nature or character of the rights involved eg a patent or a copyright and also on the nature or character of the underlying property to which the intangible personal_property relates for example an exchange of a copyright on a novel for a copyright on a different novel is a like_kind exchange but an exchange of a copyright on a novel for a copyright on a song is not a like_kind exchange sec_1_1031_a_-2 taxpayer argues that the assigned frequency of the electromagnetic spectrum referred to in the television license is not the only underlying property to which the television license relates taxpayer asserts that the ability to affiliate with a major television network should also be included as part of the underlying property to which the license relates taxpayer contends that the ability to affiliate with a major television network is not attributable to its existence as a separate and identifiable asset but derives from the fact that it inheres in the television license itself we reject taxpayer’s argument that the ability to affiliate with a major television network should also be included as part of the underlying property to which the television license relates the appropriate manner of identifying the underlying property to which the license relates is to look to the license itself although the license specifically authorizes taxpayer to use and operate the radio transmitting apparatus herein described the license principally relates to the use of the radio transmitting apparatus thus for purposes of sec_1031 the assigned frequency of the electromagnetic spectrum referred to in the television license is the sole underlying property to which the license relates caveat a copy of this technical_advice memornadum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent on date we issued technical_advice regarding whether the exchange of the fcc radio licenses for an fcc television broadcast station license qualified as a like_kind exchange subject_to the nonrecognition rules under sec_1031 the technical_advice_memorandum concluded that taxpayer’s exchange of fcc radio licenses for an fcc television license qualified as a like_kind exchange under sec_1031
